t c memo united_states tax_court glenn r crane and deborah a crane petitioners v commissioner of internal revenue respondent docket no filed date joseph falcone for petitioners evan h kaploe for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency of dollar_figure in and an accuracy-related_penalty of dollar_figure under sec_6662 a on petitioners’ federal_income_tax tax for their taxable_year the issues remaining for decision for petitioners’ taxable_year are are petitioners entitled to exclude from gross_income under sec_104 an arbitration award of dollar_figure we hold that they are not are petitioners liable for the accuracy-related_penalty under sec_6662 we hold that they are findings_of_fact some of the facts have been stipulated by the parties and are so found at the time petitioners filed the petition they resided in michigan from approximately until at least pc sec_2 had a contractual arrangement with oakwood healthcare inc oakwood under which pcs provided certain of its employees to oakwood to perform certain services for oakwood we shall refer to the contractual arrangement between pcs and oakwood as the pcs oakwood arrangement pursuant to the pcs oakwood arrangement 1all section references are to the internal_revenue_code code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure 2the record does not establish whether pcs is the full name of that organization petitioner deborah a crane ms crane an employee of pcs performed services for oakwood and worked with an oakwood em- ployee named roger plue mr plue who was her direct supervisor during part of the time that ms crane performed services for oakwood pursuant to the pcs oakwood arrangement petitioners’ son was receiving treatment for cancer in boston massachusetts boston petitioner glenn r crane mr crane who was re- tired stayed in boston while petitioners’ son was receiving that treatment until their son died on date at a time not established by the record shortly after mr crane returned from boston to petitioners’ home he noticed that ms crane who was still performing services for oakland pursuant to the pcs oakwood arrangement was exhibiting certain unusual movements of her eyes and tongue and was having nightmares around the middle of ms crane was diagnosed with cancer on date pcs gave oakwood written notice notice of sexual harassment in which it claimed that mr plue had sexually harassed amie slaven ms slaven an employee of pcs who like ms crane was performing services for oakwood pursuant to the pcs oakwood arrangement and worked with mr plue in response to the notice of sexual harassment oakwood conducted an investiga- tion during that investigation ms crane supported ms slaven’s claim of sexual harassment sometime after pcs gave oakwood the notice of sexual harass- ment oakwood terminated the pcs oakwood arrangement as a result ms crane stopped performing services for oakwood pursu- ant to that arrangement thereafter ms crane applied to oakwood for a position described as physician liaison that it had advertised oakwood did not offer that position to ms crane at a time not established by the record ms crane filed a claim against oakwood pursuant to an alternative dispute resolution agreement that claim was referred to an arbitrator for resolution according to a document entitled arbitration decision that was dated date date arbitrator’s decision ms crane’s claim was that by aiding amie slaven in pursuing her claim of sexual harassment and acting as a witness for amie slaven oakwood retaliated against her ms crane causing her both economic and non-economic damages the retaliatory adverse actions claimed by crane include oakwood demoting her from physician liaison to laboratory sales representative oakwood declining to renew its contract with pcs and oakwood failing to offer her a physician liaison job at annapolis hospital we shall refer to the arbitrator’s description of ms crane’s claim against oakwood that the arbitrator set forth in the date arbitrator’s decision quoted above as ms crane’s claim against oakwood the arbitrator resolved ms crane’s claim against oakwood in resolving that claim the arbitrator concluded in pertinent part in the date arbitrator’s decision based on the record as a whole i am not persuaded that plaintiff ms crane has met her burden in show- ing that it was more_likely_than_not that these retal- iatory adverse actions claimed by ms crane and quoted above were taken even in part to retaliate against crane’s participation in amie slaven’s sexual harassment complaint it may be true that the pcs written notice of the complaint triggered doug welday’s decision to change crane’s position and the other two pcs employees if however the motivation for welday’s decision was to remove crane and the other pcs employees from plue’s supervision pending an investigation this would not amount to retaliation rather it was a reasonable response to creating an acceptable working situation pending completion of the investigation the timing of oakwood’s decision not to renew the pcs contract was likely accelerated by the slaven’s sexual harassment complaint because it caused welday to analyze this business relationship sooner than he might have otherwise the ultimate decision to terminate however was based upon business considerations not a desire to retaliate against crane or other pcs employ- ees the evidence relating to oakwood’s decision not to offer crane the physician liaison position is somewhat more confusing the evidence was unclear as to the particular physician liaison position posted it is undisputed however that the physician liaison posi- tion for which crane applied was pursuant to a posting that stated the position was to replace pcs employees the totality of the evidence presented however does not convince me that her failure to receive that posi- tion was in retaliation for her actions in the slaven’s sexual harassment complaint even if it were however she does not appear to have suffered economic damages flowing from her failure to receive that job offer i find that her reason for not accepting the lab sales position was because of the lower base salary as she so testified i also find that this position was a comparable position to the position she had been per- forming at oakwood and it may have been a comparable position to the physician liaison position she was not offered based on the evidence presented i find that crane had a duty to accept the lab sales position in order to mitigate her damages the evidence estab- lished that if she had accepted that position she would have likely suffered no economic damages consequently i find that crane did not suffer any economic damages in this case crane’s reason for not accepting the lab sales position is also relevant to her claim for future non- economic damages i conclude from the evidence that if the base salary of the lab sales position had been higher crane would have accepted that position a willingness to accept that position belies her claim that the retaliation she experienced at oakwood as the result of her involvement in the slaven sexual harass- ment claim created an intolerable work environment notwithstanding my prior findings i do find that crane suffered non-economic damages as the result of plue’s direct actions and oakwood’s failure to do more to control plue’s actions during the time the investi- gation into slaven’s sexual harassment complaint was pending i find that plue purposely acted in a way to intimidate crane’s testimony in that investigation i also find that given little or no communication by oakwood during the time the investigation was pending to crane as to how she was if at all being protected from plue’s intimidation oakwood acquiesced in plue’s actions this is especially true since some of plue’s acts of intimidation were directly contrary to instruc- tions he was given by his superior in compensation_for these non-economic damages i award crane the sum of dollar_figure which includes any and all types of damages she may be entitled to claim including any attorney’s fee award on date the arbitrator amended his date arbitrator’s decision date amendment of the date arbitrator’s decision and made a final award to ms crane of dollar_figure instead of the dollar_figure that he had awarded her in the date arbitrator’s decision that amendment stated in pertinent part my original decision date arbitrator’s decision reflected an effort to comply with the re- quest of plaintiff’s ms crane’s counsel to limit my time as much as practicable in deciding this matter attempting to comply with that request i decided that the appropriate amount of proximately caused non-eco- nomic damages for the violations i found was dollar_figure and that an educated estimate of plaintiff’s costs and attorneys fees connected to the arbitration were ap- proximately dollar_figure instead of forcing the parties to incur the expense of briefing that issue and spending time resolving any disagreements related to costs and fees i included all forms of damage in my original decision to award ms crane dollar_figure now however i have the benefit of plaintiff’s counsel’s itemization of her attorneys fees and costs consequently i will amend my award to reflect the more accurate information my award to plaintiff for her non-economic injuries is dollar_figure my award to plain- tiff for her attorneys fees is dollar_figure and costs of dollar_figure i have not included in the award of costs any amounts for the arbitrator’s fees there is a specific provision in the alternate dispute resolution agreement that states the parties will share the cost of the arbitrator equally 3we shall sometimes refer collectively to the date arbitrator’s decision and the date amendment of the date arbitrator’s decision as the final arbi- tration decision consequently my amended final award to plaintiff is dollar_figure we shall refer to the arbitrator’s amended final award to ms crane of dollar_figure that the arbitrator made in the date amendment of the date arbitrator’s decision quoted above as ms crane’s dollar_figure final arbitration award petitioners timely filed form_1040 u s individual_income_tax_return for their taxable_year return petition- ers did not discuss in any detail that return with their accoun- tant in the return petitioners did not include in gross_income ms crane’s dollar_figure final arbitration award petition- ers also did not include in gross_income in their return retirement income of dollar_figure petitioners’ retirement income that they received in petitioners also underreported in that return dollar_figure of tax withheld on date respondent issued to petitioners a notice_of_deficiency notice for their taxable_year in which respondent made various determinations including the 4the parties stipulated that the retirement income that petitioners received during was dollar_figure however as discussed below the notice_of_deficiency that respondent issued to petitioners for their taxable_year determined that they failed to include in gross_income for that year dollar_figure of retirement income the record does not establish whether the parties’ stipulation or the notice_of_deficiency is correct following respondent determined that dollar_figure of ms crane’s dollar_figure final arbitration award is includible in petitioners’ gross_income respondent also determined that petitioners’ retirement income of dollar_figure is includible in their gross in- come in addition respondent determined that petitioners underreported dollar_figure of tax withheld respondent also determined to impose on petitioners an accuracy-related_penalty under sec_6662 opinion petitioners have the burden of establishing that the deter- minations that remain at issue in the notice are wrong see rule a 290_us_111 respondent bears the burden_of_proof with respect to the new_matter that respondent raises on brief namely whether petitioners are required to include in gross_income for their taxable_year ms crane’s dollar_figure final arbitration award instead of only dollar_figure of that award that respondent determined in the notice to include in their gross_income see rule a see also rule b sec_104 before turning to the parties’ respective positions with respect to the issue presented under sec_104 we shall 5see supra note set forth certain principles that govern our consideration of that issue sec_61 provides the following sweeping definition of the term gross_income except as otherwise provided in this subtitle gross_income means all income from whatever source derived not only is sec_61 broad in its scope commis- sioner v schleier 515_us_323 exclusions from gross_income must be narrowly construed id sec_104 provides that gross_income does not include the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on ac- count of personal physical injuries or physical sick- ness the regulations under sec_104 provide in pertinent part the term damages received whether by suit or agree- ment means an amount received other than workmen’s compensation through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs the supreme court of the united_states supreme court summarized the requirements of sec_104 as follows in sum the plain language of sec_104 the text of the applicable regulation and our decision in burke establish two independent requirements that a taxpayer must meet before a recovery may be excluded under sec_104 first the taxpayer must demon- strate that the underlying cause of action giving rise to the recovery is based upon tort or tort type rights and second the taxpayer must show that the damages were received on account of personal injuries or sickness commissioner v schleier supra pincite when the supreme court issued its opinion in commissioner v schleier supra sec_104 as in effect for the year at issue in schleier required inter alia that in order to be excluded from gross_income an amount of damages had to be received on account of personal injuries or sickness after the supreme court issued its opinion in schleier congress amended amendment sec_104 effective for amounts received after date by adding the requirement that in order to be excluded from gross_income any amount received must be on account of personal injuries that are physical or sickness that is physical small_business job protection act of publaw_104_188 sec 110_stat_1838 the amendment does not otherwise change the requirements of sec_104 or the analysis set forth in commissioner v schleier supra it imposes an additional requirement in order for an sec_104 provides that emotional distress is not to be treated as a physical injury or physical sickness for purposes of sec_104 except for damages not in excess of the amount_paid for medical_care attributable to emotional distress in this connection the legislative_history of the amendment states it is intended that the term emotional distress includes symptoms eg insomnia headaches stomach disorders which may result from such emotional distress h conf rept pincite ndollar_figure 1996_3_cb_741 amount to qualify for exclusion_from_gross_income under that section where damages are awarded the nature of the claim that was the actual basis for the award controls whether such damages are excludable under sec_104 504_us_229 the determination of the nature of the claim is factual 102_tc_116 affd in part revd in part and remanded on another issue 70_f3d_34 5th cir 58_tc_32 that determination is usually made by reference to the document that establishes the legal_obligation of a party in the dispute to pay the awarded damages see 349_f2d_610 10th cir affg tcmemo_1964_33 robinson v commissioner supra pincite if that document lacks express language stating the nature of the dispute the awarded damages were intended to resolve the intent of the payor is critical to that determination see knuckles v commis- sioner supra pincite see also 290_f2d_283 2d cir affg per curiam tcmemo_1960_21 although the belief of the payee is relevant to that inquiry the character of the award hinges ultimately on the dominant reason the payor is making the payment agar v commissioner supra pincite 79_tc_680 affd without published opinion 749_f2d_37 9th cir whether the award is excludable from gross_income under sec_104 depends on the nature and the character of the claim asserted and not upon the validity of that claim see 87_tc_236 affd 835_f2d_67 3d cir 76_tc_116 affd without published opinion 676_f2d_682 1st cir seay v commissioner supra pincite it is respondent’s position that ms crane’s dollar_figure final arbitration award is not excludable from petitioners’ gross_income under sec_104 because that award was not re- ceived on account of personal physical injuries or physical sickness of ms crane it is petitioners’ position that petitioners are entitled under sec_104 to exclude from gross_income the award that the arbitrator made to ms crane in the final arbitration decision in support of that position petitioners argue in pertinent part the arbitrator when he was writing his opinion appears not to be worried about how the internal reve- nue code would characterize the award he was making 7petitioners also argue that if we were to find that the award to ms crane in the final arbitration decision was not made on account of personal physical injuries or physical sickness of ms crane the amount includible in their gross_income should not exceed dollar_figure that is because according to petitioners oakwood paid ms crane only dollar_figure of ms crane’s dollar_figure final arbitration award and dollar_figure is the amount that respon- dent determined in the notice to include in petitioners’ gross_income he did not specifically mention whether the award was for physical injuries or was for emotional dis- tress when the arbitration decision date arbitrator’s decision is read carefully however it becomes clear that the basis upon which the award to deborah crane was based was the negligent failure of oakwood healthcare inc to restrict the conduct of mr plue toward deborah crane or in the words of the arbitrator oakwood’s failure to put a tighter reign towards mr plue’s conduct towards persons involved in the investigation and thereby allowed him to meddle in the on-going investigation as a result the arbitration award could not have included damages for emotional distress because under the facts found by the arbitrator the award had to be for physical injuries damages for physical injuries were the only types of damages deborah crane was enti- tled to claim and the arbitrator did not have to spell it out any further under michigan law a plaintiff can only recover for emotional distress proximately caused by a defen- dant’s negligent conduct if there is a definite and objective injury the emotional distress must manifest itself in the form of definite and objective physical injury 660_fsupp_1516 w d mich the damages are awarded for the physical injury not the emotional distress daley v lacroix mich mich as a result when the facts and circumstances are taken into consideration because of the way michigan law prohibits the recovery for purely emotional dis- tress damages in a negligence claim and because deborah crane suffered from a physical sickness or illness because of her treatment in the workplace this court should find that the arbitration award was made to compensate deborah crane for physical harm or ill- ness suffered as the natural result of the negligent conduct of oakland sic healthcare inc we find petitioners’ argument to be factually and legally flawed by way of illustration of the factual flaws in peti- tioners’ argument the record is devoid of evidence establishing petitioners’ contention that ms crane suffered from a physical sickness or illness because of her treatment in the workplace nor does the record contain evidence establishing petitioners’ contentions that as a result of the negligent conduct of oakwood ms crane suffered emotional distress that manifested itself in the form of ms crane’s definite and objective physical injury the record is also devoid of evidence establishing that ms crane’s claim against oakwood was for or that the arbitra- 8we find the cases decided under michigan law on which petitioners are relying on brief to be materially distinguishable from the instant case and petitioners’ reliance on those cases to be misplaced we also note that the record does not establish that the arbitrator was relying on the michigan law on which petitioners rely when he made the award that he did in the final arbitration decision 9in the date arbitrator’s decision the arbi- trator described ms crane’s claim against oakwood as follows by aiding amie slaven in pursuing her claim of sexual harassment and acting as a witness for amie slaven oakwood retaliated against her ms crane causing her both economic and non-economic damages the retaliatory adverse actions claimed by crane include oakwood demoting her from physician liaison to laboratory sales representative oakwood declining to renew its contract with pcs and continued tor’s award in his final arbitration decision was made on account of personal physical injuries or physical sickness of ms crane on the record before us we find that petitioners have failed to carry their burden of establishing that the arbitrator made an award to ms crane in his final arbitration decision on account of personal physical injuries or physical sickness of ms crane as required by sec_104 we turn now to petitioners’ argument that if we were to find as we have that the arbitrator did not make an award to ms crane in his final arbitration decision on account of per- sonal physical injuries or physical sickness of ms crane only dollar_figure of ms crane’s dollar_figure final arbitration award is includible in petitioners’ gross_income that is because according to petitioners oakwood paid ms crane only dollar_figure of continued oakwood failing to offer her a physician liaison job at annapolis hospital according to petitioners under the michigan law that they assert applies here and that we have concluded is inapplicable here the emotional distress must manifest itself in the form of definite and objective physical injury the record establishes that ms crane did not claim in ms crane’s claim against oakwood any emotional distress as a result of oakwood’s negligent conduct that manifest ed itself in the form of her definite and objective physical injury 10the record establishes that the arbitrator’s award in his final arbitration decision was not made on account of emotional distress that manifest ed itself in the form of definite and objective physical injury of ms crane ms crane’s dollar_figure final arbitration award and dollar_figure is the amount respondent determined in the notice to include in petitioners’ gross_income in the date amendment of the date arbitrator’s decision the arbitrator stated in pertinent part now i have the benefit of plaintiff’s ms crane’s counsel’s itemization of her attorneys fees and costs consequently i will amend my award to reflect the more accurate information my award to plaintiff for her non-economic injuries is dollar_figure my award to plaintiff for her attorneys fees is dollar_figure and costs of dollar_figure i have not included in the award of costs any amounts for the arbitrator’s fees there is a specific provision in the alternate dispute resolution agreement that states the parties will share the cost of the arbitrator equally consequently my amended final award to plaintiff is dollar_figure on the record before us we find that in addition to the dollar_figure that the arbitrator awarded to ms crane in his final arbitration decision and that respondent determined in the notice to include in petitioners’ gross_income the award that the arbitrator made in that decision to ms crane of dollar_figure for her attorney’s fees dollar_figure for her costs and dollar_figure for her share of the cost of the arbitrator11 is includible in petition- 11the parties stipulated that deborah crane received dollar_figure from an award from her employer during the taxable_year we presume that the difference ie dollar_figure between the amount ie dollar_figure that the parties stipulated ms crane received and the amount ie dollar_figure that respondent continued ers’ gross_income see eg 268_f3d_756 9th cir affg tcmemo_1998_364 that oakwood may have paid ms crane’s attorney’s fees and costs directly to ms crane’s attorney and ms crane’s share of the cost of the arbitrator directly to the arbitrator does not change that result see id based upon our examination of the entire record before us we find that ms crane’s dollar_figure final arbitration award is includible in petitioners’ gross_income for their taxable_year dollar_figure accuracy-related_penalty under sec_6662 before turning to the parties’ respective positions with respect to the issue presented under sec_6662 we shall set forth certain principles that govern our consideration of that issue continued determined in the notice to include in petitioners’ gross_income is ms crane’s share of the cost of the arbitrator that she was obligated to pay under the alternate dispute resolution agreement to which the arbitrator referred in his date amendment of his date arbitrator’s decision 12although we have found that ms crane’s dollar_figure final arbitration award is includible in petitioners’ gross_income for their taxable_year we leave it to the parties to address and resolve as part of the computations under rule whether petitioners are entitled to deduct ms crane’s attorney’s fees and costs and her share of the cost of the arbitrator see sec_55 sec_67 sec_68 sec_212 see also 543_us_426 sec_6662 imposes an accuracy-related_penalty equal to percent of the underpayment to which sec_6662 applies sec_6662 applies to the portion of any underpayment which is attributable to inter alia negligence or disregard of rules or regulations sec_6662 or a substantial understate- ment of tax sec_6662 the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code sec_6662 negligence has also been defined as a failure to do what a reasonable person would do under the circumstances 963_f2d_907 6th cir affg tcmemo_1991_179 91_tc_686 affd 893_f2d_656 4th cir the term negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 for purposes of sec_6662 an understatement is equal to the excess of the amount of tax required to be shown in the tax_return over the amount of tax shown in the return sec_6662 an understatement is substantial in the case of an individual if the amount of the understatement for the taxable_year exceeds the greater of ten percent of the tax required to be shown in the tax_return for that year or dollar_figure sec_6662 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circum- stances including the taxpayer’s efforts to assess the tax- payer’s proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs reli- ance on the advice of a professional does not necessarily demon- strate reasonable_cause and good_faith unless under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith id in this connection a taxpayer must demonstrate that the taxpayer’s reliance on the advice of a professional concerning substantive tax law was objectively reasonable 39_f3d_402 2d cir affg tcmemo_1993_480 a taxpayer’s reliance on the advice of a professional will be objectively reasonable only if the taxpayer has provided necessary and accurate information to the professional 115_tc_43 affd 299_f3d_221 3d cir see also 70_tc_158 respondent has the burden of production with respect to the accuracy-related_penalty under sec_6662 that respondent determined in the notice see sec_7491 116_tc_438 to satisfy respondent’s burden of production respondent must come forward with suffi- cient evidence indicating that it is appropriate to impose higbee v commissioner supra pincite the accuracy-related_penalty although respondent bears the burden of production with respect to the accuracy-related_penalty under sec_6662 that respondent determined respondent need not introduce evidence regarding reasonable_cause or similar provisions the taxpayer bears the burden_of_proof with regard to those issues id respondent argues that petitioners are liable for the accuracy-related_penalty under sec_6662 because of a substantial_understatement of tax under sec_6662 and petitioners’ negligence or disregard of rules or regulations under sec_6662 respondent determined in the notice to impose the accuracy- related penalty for petitioners’ taxable_year on an under- payment of tax for that year13 that is attributable to a substan- tial understatement_of_tax resulting from petitioners’ failure to include in gross_income dollar_figure of ms crane’s dollar_figure final arbitration award that petitioners argue is not but that we have held is includible in their gross_income and peti- tioners’ retirement income and other income that petitioners concede are includible in their gross_income on the record before us we find that respondent has satisfied respondent’s burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 it is petitioners’ position that under sec_6664 they had reasonable_cause for and acted in good_faith with respect to the portion of the underpayment for their taxable_year that is attributable to their failure to include in 13we have held as respondent argues on brief that ms crane’s dollar_figure final arbitration award and not just dollar_figure of that award that respondent determined to include in petition- ers’ gross_income in the notice is includible in petitioners’ gross_income respondent does not argue on brief that the accuracy-related_penalty under sec_6662 should be imposed on an underpayment_of_tax for petitioners’ taxable_year that is attributable to petitioners’ failure to include in gross_income inter alia the excess of ms crane’s dollar_figure final arbitra- tion award over that dollar_figure 14in the notice respondent determined that the amount of tax required to be shown in petitioners’ return was dollar_figure the amount shown as tax in that return was dollar_figure the excess of the amount of tax that respondent determined in the notice was required to be shown in petitioners’ return over the amount of tax shown in that return is dollar_figure the deficiency that respondent determined in the notice for petitioners’ taxable_year gross_income in their return dollar_figure of ms crane’s dollar_figure final arbitration award and petitioners’ retire- ment income we turn first to petitioners’ argument under sec_6664 regarding the dollar_figure of ms crane’s dollar_figure final arbitration award that they did not include in gross_income in their return at trial mr crane testified that petition- ers did not include that dollar_figure in that return because ms crane told him that the attorney who represented her during the arbi- tration proceeding deborah gordon ms gordon had informed her that the award that the arbitrator made wasn’t from loss of wages it was from this physical and mental thing that you ms crane were going through assuming arguendo that ms gordon ms crane’s attorney with respect to ms crane’s claim against oakwood informed ms crane that the award that the arbitrator made to her was not taxable mr crane admitted at trial that he questioned the validity of what ms gordon had purportedly told ms crane mr crane testified 15respondent objected at trial on the ground of hearsay to the recitation by mr crane of what ms gordon purportedly told ms crane as to the nature of the award that the arbitrator had made to ms crane we overruled respondent’s objection because petitioners indicated that they were not offering that recitation for the truth of its content on brief respondent asks us to reconsider and change that evidentiary ruling we decline to overrule our evidentiary ruling i was going to challenge her ms crane but she was pretty fragile already at that time and she was getting upset it’s not taxable deborah gordon told me it wasn’t taxable so i mr crane didn’t pursue it so when i did the income_tax i just assumed it wasn’t in determining whether a taxpayer acted with reasonable_cause and in good_faith under sec_6664 generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability sec_1 b income_tax regs mr crane’s testimony establishes that he had serious concerns about whether petitioners should exclude from gross_income the award that the arbitrator made to ms crane nonetheless the record does not establish that mr crane asked the accountant who prepared petitioners’ return16 or made any other effort to determine whether his concerns were justifieddollar_figure on the record before us we find that petitioners have failed to carry their burden of establishing that there was reasonable_cause for and that they acted in good_faith with respect to the portion of the underpayment for their taxable_year that is attributable to petitioners’ failure to include 16mr crane testified that he failed to discuss in any detail petitioners’ tax_return with their accountant 17it is also significant that the record is devoid of evi- dence establishing what ms crane told ms gordon when they discussed whether the award that the arbitrator made to ms crane is taxable see 115_tc_43 affd 299_f3d_221 3d cir see also 70_tc_158 in gross_income dollar_figure of ms crane’s dollar_figure final arbitra- tion award we turn next to petitioners’ argument under sec_6664 regarding petitioners’ retirement income that they did not include in gross_income in their return according to petitioners because dollar_figure of tax had been withheld on that retirement income it was reasonable for them to believe that they did not have to include petitioners’ retirement income in gross_income in their return we note first that the record does not establish petition- ers’ contention that dollar_figure of tax was withheld from petitioners’ retirement income assuming arguendo that the record established that contention the record is devoid of evidence establishing whether petitioners made any effort to ascertain whether they had an obligation to include petitioners’ retirement income in gross_income in their returndollar_figure see sec_1_6664-4 income_tax regs on the record before us we find that petitioners have failed to carry their burden of establishing that there was reasonable_cause for and that they acted in good_faith with respect to the portion of the underpayment for their taxable 18petitioners underreported dollar_figure of the tax withheld in their return 19see supra note year that is attributable to their failure to include in gross_income petitioners’ retirement income based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that they are not liable for their taxable_year for the accuracy-related_penalty under sec_6662 we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered under rule
